 



Exhibit 10.1
ALPHA NATURAL RESOURCES, INC and Subsidiaries
DEFERRED COMPENSATION PLAN
Amended and restated
For reference purposes, Alpha Natural Resources, Inc. (Alpha) and each of its
direct and indirect subsidiaries that has adopted this Plan are referred to
herein as the “Company”. Consequently, for employees of Alpha’s subsidiaries
that have adopted this Plan, any reference herein to the “Company” should be
interpreted as a reference to your particular employer (Alpha or one of its
subsidiaries that has adopted this Plan).

 



--------------------------------------------------------------------------------



 



ALPHA NATURAL RESOURCES, INC and Subsidiaries
DEFERRED COMPENSATION PLAN
ARTICLE I — PURPOSE; EFFECTIVE DATE

1.1.   Purpose. The purpose of this Deferred Compensation Plan (hereinafter, the
“Plan”) is to permit a select group of management and highly compensated
employees of ALPHA NATURAL RESOURCES, INC and its subsidiaries that have adopted
the Plan to defer the receipt of income which would otherwise become payable to
them. It is intended that this plan, by providing this deferral opportunity,
will assist the Company in retaining and attracting individuals of exceptional
ability by providing them with these benefits.   1.2.   Effective Date. The Plan
shall be effective as of December 31, 2004, and has been amended and restated as
of May 1, 2005.

ARTICLE II — DEFINITIONS
               For the purpose of this Plan, the following terms shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1.   Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
The Accounts available for each Participant shall be identified as:

  a)   Retirement Account;     b)   In-Service Account; each Participant may
maintain up to two (2) In-Service Accounts based on selecting different times of
payments as selected under Article 5, below; and,     c)   SRP (Supplemental
Retirement Plan) Account

2.2.   Beneficiary. “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant’s death.   2.3.   Board. “Board” means
the Board of Managers of the Company.   2.4.   Committee. “Committee” means the
Committee appointed by the Board to administer the Plan pursuant to Article VII.
The initial Committee so designated by the Board shall consist of the Vice
President of Human Resources, Executive Vice President/Chief Administrative
Officer and the President/CEO.   2.5.   Company. “Company” means ALPHA NATURAL
RESOURCES, INC, a Delaware

 



--------------------------------------------------------------------------------



 



    company, and any directly or indirectly affiliated subsidiary that has
adopted this Plan or any successor to the business thereof. A list of
subsidiaries that have adopted this Plan are attached to this document as Annex
A.   2.6.   Compensation. “Compensation” means the Alpha Natural Resources
Annual Incentive Bonus Plan earned by and payable to a Participant with respect
to employment services performed for the Company by the Participant and which
are or will be considered to be “wages” for purposes of federal income tax
withholding. For purposes of this Plan only, Compensation shall be calculated
before reduction for any amounts deferred by the Participant pursuant to the
Company’s tax qualified plans which may be maintained under § 401(k) or § 125 of
the Internal Revenue Code of 1986, as amended, (the “Code”), or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval.   2.7.   Compensation Limit. “Compensation Limit” means of
the amount of total annual compensation (base salary paid plus bonus paid during
the deferral period) which can be considered for purposes of determining
benefits provided under a tax-qualified employee pension or profit-sharing plan
as provided in § 401(a)(17) of the Code.   2.8.   Deferral Commitment. “Deferral
Commitment” means a commitment made by a Participant to defer a portion of
Compensation as set forth in Article III. The Deferral Commitment shall apply to
each payment of bonus made by a Participant during a Deferral Period, and shall
specify the Account or Accounts to which the Compensation deferred shall be
credited as well as the time and form of payment from such Account. Such
designation shall be made in whole percentages, or as otherwise permitted by the
Committee and shall be made in a form and at a time deemed acceptable to the
Committee. A Deferral Commitment shall remain in effect until amended or revoked
as provided under Section 3.3, below.   2.9.   Deferral Period.“Deferral Period”
means each calendar year, except as otherwise set forth in Section 3.1(b or c)
herein.   2.10.   Determination Date. “Determination Date” means the last day of
each calendar month.   2.11.   Disability. “Disability” means a physical or
mental condition whereby the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.   2.12.   Discretionary Contribution.
“Discretionary Contribution” means the Company contribution credited to a
Participant’s Account(s) under Section 4.6, below.

 



--------------------------------------------------------------------------------



 



2.13.   Interest. “Interest” means the amount credited to a Participant’s
Account(s) on each Determination Date, which shall be based on the Valuation
Funds chosen by the Participant as provided in Section 2.20, below and in a
manner consistent with Section 4.5, below. Such credits to a Participant’s
Account may be either positive or negative to reflect the increase or decrease
in value of the Account in accordance with the provisions of this Plan.   2.14.
  Financial Hardship. “Financial Hardship” means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in § 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.   2.15.   Participant.
“Participant” means any employee who is eligible, pursuant to Section 3.1,
below, to participate in this Plan, and who has elected to defer Compensation
under this Plan in accordance with Article III, below, or who has received a
Discretionary Contribution or SRP Contribution. Such employee shall remain a
Participant in this Plan for the period of deferral and until such time as all
benefits payable under this Plan have been paid in accordance with the
provisions hereof.   2.16.   Plan. “Plan” means this Deferred Compensation Plan
as amended from time to time.   2.17.   Retirement. “Retirement” means the
termination of the Participant’s employment with Alpha Natural Resources,
Incorporated or any of its subsidiaries that has adopted this Plan after the
Participant has attained age 55.   2.18.   SRP Contribution. “SRP Contribution”
means the contribution made by the Company credited to the Participant’s SRP
Account under Section 4.4, below.   2.19.   Specified Employees. “Specified
Employees” means key employees, as defined in Section 416 (i) of the Code
without regard to paragraph (5) thereof, of the Company.   2.20.   Valuation
Funds. “Valuation Funds” means one or more of the independently established
funds or indices that are identified and listed by the Committee. These
Valuation Funds are used solely to calculate the Interest that is credited to
each Participant’s Account(s) in accordance with Article IV, below, and does not
represent, nor should it be interpreted to convey any beneficial interest on the
part of the Participant in any asset or other property of the Company. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Committee in its reasonable discretion. The Committee
shall select the various Valuation Funds available to the Participants with
respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time in the
discretion of the Committee.

ARTICLE III — ELIGIBILITY AND PARTICIPATION

 



--------------------------------------------------------------------------------



 



3.1.   Eligibility and Participation.

  a)   Eligibility. Eligibility to participate in the Plan shall be limited to
those select key employees of the Company who are designated by management, from
time to time, and approved by the Committee.     b)   Participation. An
employee’s participation in the Plan shall be effective upon notification to the
employee by the Committee of eligibility to participate, and completion and
submission of a Deferral Commitment, and an Allocation Form to the Committee no
later than fifteen (15) days prior to the beginning of the Deferral Period or as
otherwise provided by the Committee. Notwithstanding, a Participant may submit a
Deferral Commitment with respect to Compensation payable during 2005 provided
that the Deferral Commitment must be submitted no later than the earlier of:
(i) March 15, 2005; or, (ii) the date on which the Compensation is paid or
becomes payable to the Participant.     c)   First-Year Participation. When an
individual first becomes eligible to participate in this Plan during a Deferral
Period, a Deferral Commitment may be submitted to the Committee within thirty
(30) days after the Committee notifies the individual of eligibility to
participate. Such Deferral Commitment will be effective only with regard to
Compensation earned and payable following submission of the Deferral Commitment
to the Committee.

3.2.   Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment in the form permitted by the Committee. The Deferral Commitment shall
specify the following:

  a)   Deferral Amounts; Accounts. A Deferral Commitment shall be made with
respect to bonus that is earned by or payable to the Participant during the
Deferral Period, and shall designate the portion of each that shall be allocated
among the various Accounts, except that no amount of Compensation may be
deferred into the Participant’s SRP Account. No deferral shall be made to an
Account at the same time that a distribution is to be made from that Account.
The Participant shall set forth the amount of Compensation to be deferred as a
full percentage of bonus, a stated dollar amount, or as a full percentage of
bonus in excess of a stated dollar amount.     b)   Allocation to Valuation
Funds. The Participant shall specify in a separate form (known as the
“Allocation Form”) filed with the Committee, the Participant’s initial
allocation of the amounts deferred into each Account among the various available
Valuation Funds.     c)   Maximum Deferral. The maximum amount of each payment
of bonus or incentive compensation that may be deferred shall be one hundred
percent (100%).

3.3.   Period of Commitment. Once a Participant has made a Deferral Commitment,
that Commitment shall remain in effect for the next succeeding Deferral Period
and shall remain in effect for all future Deferral Periods unless revoked or
amended in writing by the Participant and delivered to the Committee no later
than fifteen (15) days prior to the beginning of a subsequent Deferral Period.  
3.4.   Commitment Limited by Termination or Disability. If a Participant suffers
a Disability or terminates employment with Company prior to the end of the
Deferral Period, the Deferral

 



--------------------------------------------------------------------------------



 



    Period shall end as of the date of Disability or termination.   3.5.  
Modification of Deferral Commitment. Except as provided in Sections 3.3, 3.4,
above, and 5.5 below, a Deferral Commitment shall be irrevocable by the
Participant during a Deferral Period.   3.6.   Change in Employment Status. If
the Committee determines that a Participant’s employment performance is no
longer at a level that warrants reward through participation in this Plan, but
does not terminate the Participant’s employment with Company, the Participant’s
existing Deferral Commitment shall terminate at the end of the Deferral Period,
and no new Deferral Commitment may be made by such Participant after notice of
such determination is given by the Committee, unless the Participant later
satisfies the requirements of §3.1, above. If the Committee, in its sole
discretion, determines that the Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as determined in
accordance with the Employee Retirement Income Security Act of 1974, as amended,
the Committee may, in its sole discretion terminate any Deferral Commitment for
that year, prohibit the Participant from making any future Deferral Commitments
and/or distribute the Participant’s Account Balances in accordance with
Article V of this Plan as if the Participant had terminated employment with the
Company as of that time.   3.7.   Defaults in Event of Incomplete or Inaccurate
Deferral Commitments. In the event that a Participant submits a Deferral
Commitment to the Committee that contains information necessary to the efficient
operation of this Plan which, in the sole discretion of the Committee, is
incomplete or inaccurate, the Committee shall be authorized to assume the
following, and such assumptions shall be communicated to the Participant:

  a)   If no Account is listed – assume Retirement Account was selected;     b)
  If Accounts listed equal less than 100% — assume balance is deferred into
Retirement Account;     c)   If Accounts listed equal more than 100% – assume
proportionate reduction to each Account selected;     d)   If no Valuation Fund
is selected – assume Moody’s Long-term Corporate Bond Monthly Average Corporate
Rate was selected;     e)   If Valuation Fund(s) selected equal less than 100% —
assume that Moody’s Long-term Corporate Bond Monthly Average Corporate Rate was
selected for balance;     f)   If Valuation Fund(s) selected equal more than
100% — assume proportionate reduction to each Valuation Fund selected;     g)  
If no form of payment is selected – assume lump sum was selected; and,     h)  
If no time of payment is chosen for In-Service Account – assume the earliest
possible date available under the provisions of Section 5.2, below was selected.

ARTICLE IV — DEFERRED COMPENSATION ACCOUNT

 



--------------------------------------------------------------------------------



 



4.1.   Accounts. The Compensation deferred by a Participant under the Plan, any
Discretionary Contributions, SRP Contributions and Interest shall be credited to
the Participant’s Account(s). Separate accounts may be maintained on the books
of the Company to reflect the different Accounts chosen by the Participant, and
the Participant shall designate the portion of each deferral that will be
credited to each Account as set forth in Section 3.2(a), above. These Accounts
shall be used solely to calculate the amount payable to each Participant under
this Plan and shall not constitute a separate fund of assets.   4.2.   Timing of
Credits. A Participant’s Compensation which has been elected to be deferred
shall be credited to each Account designated by the Participant on the last day
of the month during which the Compensation deferred would have otherwise been
payable to the Participant. Any Discretionary Contributions shall be credited to
the appropriate Account(s) at a time as provided by the Committee. SRP
Contributions shall be credited to the SRP Account as set forth below in
Section 4.4.   4.3.   Withholding. Any withholding of taxes or other amounts
with respect to deferred Compensation that is required by local, state or
federal law shall be withheld from the Participant’s corresponding non-deferred
portion of the Compensation to the maximum extent possible, and any remaining
amount shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee.   4.4.   Contributions To SRP Account. Company shall
make a contribution to each Participant’s SRP Account as soon as is practical
after the close of each calendar year, but in no event later than March 15th.
The amount of the contribution under this Section shall be equal to the sum of
(a), (b) and (c) where:

  a)   Equals three percent (3%) of the Participant’s total annual compensation
for the preceding calendar year in excess of the Compensation Limit for that
prior calendar year;     b)   Equals fifty percent (50%) of the amount of
Compensation deferred by the Participant in the prior calendar year under this
Plan, but in no event will the amount determined under this sub-Section
(b) exceed two percent (2%) of the Participant’s total annual compensation for
the preceding calendar year in excess of the Compensation Limit for that prior
calendar year; and,     c)   Equals an amount determined by the Committee to
equal the Company contributions not made by the Company to other
Company-sponsored benefit plans solely as a result of the Participant’s
participation in this Plan.

4.5.   Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, the Participant may also reallocate
the balance in each Valuation

 



--------------------------------------------------------------------------------



 



    Fund among the other available Valuation Funds as of the next succeeding
Determination Date.       4.6.   Discretionary Contributions. Company may make
Discretionary Contributions to a Participant’s Account. Discretionary
Contributions shall be credited at such times and in such amounts as recommended
by the Committee and approved by the Compensation Committee of the Board, or the
Board in its sole discretion. Unless the Committee specifies otherwise, such
Discretionary Contribution shall be allocated among the various Accounts in the
same proportion as set forth in section 4.1, above.   4.7.   Determination of
Accounts. Each Participant’s Account as of each Determination Date shall consist
of the balance of the Account as of the immediately preceding Determination
Date, adjusted as follows:

  a)   New Deferrals; SRP Contributions. The appropriate Account shall be
increased by any deferred Compensation credited since such prior Determination
Date in the proportion chosen by the Participant, and by any SRP Contributions
credited to the SRP Account since such prior Determination Date, except that no
amount of new deferrals shall be credited to an Account at the same time that a
distribution is to be made from that Account.     b)   Discretionary
Contributions. Each Account shall be increased by any Discretionary
Contributions credited since such prior Determination as set forth above in
sections 4.1 and 4.6 or as otherwise directed by the Committee.     c)  
Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.     d)   Interest. Each Account shall be increased or decreased by the
Interest credited to such Account since such Determination Date as though the
balance of that Account as of the beginning of the current month had been
invested in the applicable Valuation Funds chosen by the Participant.

4.8.   Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Interest thereon as follows:

  a)   Amounts Deferred. A Participant shall be one hundred percent (100%)
vested at all times in the amount of Compensation elected to be deferred under
this Plan and Interest thereon.     b)   Discretionary Contributions.
Discretionary Contributions into a Participant’s Retirement and In-Service
Account(s) and Interest thereon shall become vested as determined by the
Compensation Committee of the Board, or the Board.     c)   SRP Account
Contributions. Contributions under Section 4.4 of this Plan to a Participant’s
SRP Account and Interest thereon shall become one hundred percent (100%) vested
upon the Participant’s completion of five (5) years of complete service with the
Company.

4.9.   Statement of Accounts. The Committee shall give to each Participant a
statement showing the

 



--------------------------------------------------------------------------------



 



    balances in the Participant’s Account on a quarterly basis.

ARTICLE V — PLAN BENEFITS

5.1.   Retirement Account. The vested portion of a Participant’s Retirement
Account shall be distributed to the Participant upon the termination of
employment with the Company.

  a)   Timing of Payment. Subject to Section 5.6, benefits under this section
shall be payable as soon as administratively practical after termination of
employment, and subsequent payments, if the form of payment selected provides
for subsequent payments, shall be made on the anniversary of the initial
payment.     b)   Form of Payment. The form of benefit payment shall be that
form selected by the Participant in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the Retirement
Account, and as permitted pursuant to Section 5.7, below, except that if the
Participant terminates employment prior to Retirement, the Retirement Account
shall be paid in the form of a lump sum payment.

5.2.   SRP Account. The vested portion of a Participant’s SRP Account shall be
distributed to the Participant upon the termination of employment with the
Company.

  a)   Timing of Payment. Subject to Section 5.6, benefits under this section
shall be payable as soon as administratively practical after termination of
employment, and subsequent payments, if the form of payment selected provides
for subsequent payments, shall be made on the anniversary of the initial
payment.     b)   Form of Payment. The form of benefit payment shall be that
form selected by the Participant at the time a SRP contribution is first
allocated to the Participant’s SRP Account, and as permitted pursuant to
Section 5.7, below, except that if the Participant terminates employment prior
to Retirement, the SRP Account shall be paid in the form of a lump sum payment.

5.3.   In-Service Account. The vested portion of a Participant’s In-Service
Account shall be distributed to the Participant upon the date chosen by the
Participant.

  a)   Timing of Payment. Subject to Section 5.6, benefits under this section
shall be payable on the date specified in the first Deferral Commitment which
designated a portion of the Compensation deferred be allocated to the In-Service
Account, and subsequent payments, if the form of payment selected provides for
subsequent payments, shall be made on the anniversary of the initial payment. In
no event shall the date selected be earlier than the first day of the sixth
calendar year following the initial filing of the Deferral Commitment with
respect to that In-Service Account. In the event that the Participant terminates
employment with the Company prior to the date so specified, the benefits under
this section shall commence as soon as administratively practical after
termination of employment.     b)   Form of Payment. The form of benefit payment
shall be that form selected by the Participant in the first Deferral Commitment
which designated a portion of the Compensation deferred be allocated to the
In-Service Account, and as permitted pursuant to

 



--------------------------------------------------------------------------------



 



      Section 5.7, below, except that if the Participant terminates employment
with the Company prior to the date so specified and such termination occurs
prior to Retirement, then the In-Service Account shall be paid in the form of a
lump sum payment.             c)   Change of Time of Payment. The Participant
may request to amend the intended date of payment initially chosen for an
In-Service Account, and the Committee may grant or deny such request in its sole
and complete discretion. The Participant must file this request no later than
twelve (12) months prior to the date of payment in force immediately prior to
the filing of such request. The date of payment specified in such request shall
be no earlier than five (5) years after the date of payment in force immediately
prior to the filing of such request.

5.4.   Death Benefit. Upon the death of a Participant prior to the commencement
of benefits under this Plan from any particular Account, Company shall pay to
the Participant’s Beneficiary an amount equal to the vested Account balance in
that Account in the form of a lump sum payment. In the event of the death of the
Participant after the commencement of benefits under this Plan from any Account,
the benefits from that Account(s) shall be paid to the Participant’s designated
Beneficiary from that Account at the same time and in the same manner as if the
Participant had survived, except that the Committee may, in its sole discretion,
approve a request for payment in an Actuarial Equivalent form.   5.5.   Hardship
Distributions. Upon a finding that a Participant has suffered a Financial
Hardship or Disability, the Committee may, in its sole discretion, amend the
existing Deferral Commitment, or make distributions from any or all of the
Participant’s vested Account balances. The amount of such distribution shall be
limited to the amount reasonably necessary to meet the Participant’s needs
resulting from the Financial Hardship or Disability, plus amounts necessary to
pay taxes reasonably anticipated as a result of such distribution. In
determining the amount of such distribution, the Committee shall take into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent that the liquidation of such assets would
not itself cause severe financial hardship).   5.6.   Payment to Specified
Employees. Payments of benefits from the Retirement Account and benefits payable
from an In-Service Account caused by the termination of employment (including
death) of a Participant who is determined to meet the definition of Specified
Employee shall be payable as otherwise provided, except that the initial payment
shall be made no earlier than the six (6) months following the termination of
employment with the Employer.   5.7.   Form of Payment. Unless otherwise
specified in Sections 5.4 and 5.8, the benefits payable from any Account under
this Plan shall be paid in the form of benefit as provided below, and specified
by the Participant in the Deferral Commitment. The permitted forms of benefit
payments are:

  a)   A lump sum amount which is equal to the vested Account balance; and,    
b)   Annual installments for a period of up to a maximum of ten (10) years in
the event of payment of a Retirement Account, fifteen (15) years in the event of
a SRP Account, or five (5) years in the event of an In-Service Account, where
the annual payment shall be

 



--------------------------------------------------------------------------------



 



      equal to the balance of the Account immediately prior to the payment,
multiplied by a fraction, the numerator of which is one (1) and the denominator
of which commences at the number of annual payment initially chosen and is
reduced by one (1) in each succeeding year. Interest on the unpaid balance shall
be based on the most recent allocation among the available Valuation Funds
chosen by the Participant, made in accordance with Section 4.5, above.

5.8.   Small Account. If the total of a Participant’s vested, unpaid Account
balance as of the time the payments are to commence from the Participant’s
Account is less than $15,000, the remaining unpaid, vested Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary.
  5.9.   Withholding; Payroll Taxes. Company shall withhold from any payment
made pursuant to this Plan any taxes required to be withheld from such payments
under local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.   5.10.   Payment to Guardian. If a Plan
benefit is payable to a minor or a person declared incompetent or to a person
incapable of handling the disposition of the property, the Committee may direct
payment to the guardian, legal representative or person having the care and
custody of such minor, or incompetent person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution. Such distribution shall completely discharge the
Committee and Company from all liability with respect to such benefit.   5.11.  
Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

ARTICLE VI — BENEFICIARY DESIGNATION

6.1.   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime. Designation by a married
Participant to the Participant’s spouse of less than a fifty percent (50%)
interest in the benefit due shall not be effective unless the spouse executes a
written consent that acknowledges the effect of the designation, or it is
established that the consent cannot be obtained because the spouse cannot be
located.   6.2.   Changing Beneficiary. Any Beneficiary designation may be
changed by an unmarried

 



--------------------------------------------------------------------------------



 



    Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee. A married
Participant’s Beneficiary designation may be changed by a Participant with the
consent of the Participant’s spouse as provided for in Section 6.1 above, by the
filing of a new designation and such new filing shall cancel all designations
previously filed.         6.3.   Change in Marital Status. If the Participant’s
marital status changes after the Participant has designated a Beneficiary, the
following shall apply:

  a)   If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed in Section 6.1 above.     b)   If the
Participant is unmarried at death but was married when the designation was made:

  i)   The designation shall be void if the spouse was named as Beneficiary.
    ii)   The designation shall remain valid if a non-spouse Beneficiary was
named.

  c)   If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed in Section 6.1 above.

6.4.   No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  a)   The Participant’s surviving spouse;     b)   The Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living;     c)  
The Participant’s estate.

6.5.   Effect of Payment. Payment to the Beneficiary shall completely discharge
the Company’s obligations under this Plan.

ARTICLE VII — ADMINISTRATION

7.1.   Committee; Duties. This Plan shall be administered by the Committee,
which shall consist of not less than three (3) persons appointed by the Board,
except in the event of a Change in Control as provided in Section 7.5 below. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. A majority vote of the Committee members shall
control any decision. Members of the Committee may be Participants under this
Plan.   7.2.   Agents. The Committee may, from time to time, employ agents and
delegate to them such

 



--------------------------------------------------------------------------------



 



    administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.   7.3.   Binding Effect of Decisions.
The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.   7.4.
  Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

ARTICLE VIII — CLAIMS PROCEDURE

8.1.   Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practical.   8.2.  
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

  a)   The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;     b)   A description of any additional material or
information required and an explanation of why it is necessary; and     c)   An
explanation of the Plan’s claim review procedure.

8.3.   Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing to the Committee. Such request must be made within sixty
(60) days after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days after receipt by
the Committee of Claimant’s claim or request. The claim or request shall be
reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   8.4.   Final
Decision. The decision on review shall normally be made within sixty (60) days
after the Committee’s receipt of claimant’s claim or request. If an extension of
time is required for a hearing or other special circumstances, the Claimant
shall be notified and the time limit shall be one hundred twenty (120) days. The
decision shall be in writing and shall state the reasons and

 



--------------------------------------------------------------------------------



 



    the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.

ARTICLE IX — AMENDMENT AND TERMINATION OF PLAN

9.1.   Amendment. The Board may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to Beneficiary
receiving installment payments, subject to the following:

  a)   Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.    
b)   Changes in Interest Rate. No amendment shall reduce, either prospectively
or retroactively, the rate of Interest to be credited to the amount already
accrued in any of the Participant’s Account and any amounts credited to the
Account under Deferral Commitments already in effect on that date, except as may
be provided in section 2.19 above as a result of a selection or deletion of
available Valuation Funds.

9.2.   Company’s Right to Terminate. The Board may at any time partially or
completely terminate the Plan if, in its judgement, the tax, accounting or other
effects of the continuance of the Plan, or potential payments thereunder would
not be in the best interests of Company.

a)   Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.   b)   Complete Termination. The
Board may completely terminate the Plan by instructing the Committee not to
accept any additional Deferral Commitments, and by terminating all ongoing
Deferral Commitments provided that such termination of the Plan is not treated
as an “acceleration of benefits” as described in IRC §409A(a)(3) and appropriate
Treasury regulations or other guidance issued by the Internal Revenue Service or
Treasury. In the event of permitted complete termination, the Plan shall cease
to operate and Company shall distribute each Account to the appropriate
Participant. Payment shall be made as a lump sum or in the number of annual
installments indicated below based on the sum of the Participant’s Account
Balances at the time of termination of the Plan by the Board where the annual
payment shall be equal to the balance of the Accounts immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payment indicated below
and is reduced by one (1) in each succeeding year:

      Account Balance   Payout Period
Less than $10,000
  Lump Sum
$10,000 but less than $50,000
  3 Years
More than $50,000
  5 Years

 



--------------------------------------------------------------------------------



 



    Interest on the unpaid balance shall be based on the most recent allocation
among the available Valuation Funds chosen by the Participant in accordance with
Section 4.5.

ARTICLE X — MISCELLANEOUS

10.1.   Unfunded Plan. This plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3 (2) of ERISA (as currently in effect or
hereafter amended) which is not so exempt.   10.2.   Company Obligation. The
obligation to make benefit payments to any Participant under the Plan shall be
an obligation solely of the Company with respect to the deferred Compensation
receivable from, and contributions by, that Company and shall not be an
obligation of another company.   10.3.   Unsecured General Creditor.
Notwithstanding any other provision of this Plan, Participants and Participants’
Beneficiary shall be unsecured general creditors, with no secured or
preferential rights to any assets of Company or any other party for payment of
benefits under this Plan. Any property held by Company for the purpose of
generating the cash flow for benefit payments shall remain its general,
unpledged and unrestricted assets. Company’s obligation under the Plan shall be
an unfunded and unsecured promise to pay money in the future.   10.4.   Trust
Fund. Company shall be responsible for the payment of all benefits provided
under the Plan. At its discretion, Company may establish one (1) or more trusts,
with such trustees as the Board may approve, for the purpose of assisting in the
payment of such benefits. Although such a trust shall be irrevocable, its assets
shall be held for payment of all Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Company shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Company.   10.5.  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgements, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law

 



--------------------------------------------------------------------------------



 



    in the event of a Participant’s or any other person’s bankruptcy or
insolvency.         10.6.   Not a Contract of Employment. This Plan shall not
constitute a contract of employment between Company and the Participant. Nothing
in this Plan shall give a Participant the right to be retained in the service of
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.   10.7.   Protective Provisions. A Participant will
cooperate with Company by furnishing any and all information requested by
Company, in order to facilitate the payment of benefits hereunder, and by taking
such physical examinations as Company may deem necessary and taking such other
action as may be requested by Company.   10.8.   Governing Law. The provisions
of this Plan shall be construed and interpreted according to the laws of the
Commonwealth of Virginia, except as preempted by federal law.   10.9.  
Validity. If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.   10.10.   Notice. Any notice
required or permitted under the Plan shall be sufficient if in writing and hand
delivered or sent by registered or certified mail. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Mailed
notice to the Committee shall be directed to the company’s address. Mailed
notice to a Participant or Beneficiary shall be directed to the individual’s
last known address in company’s records.   10.11.   Successors. The provisions
of this Plan shall bind and inure to the benefit of Company and its successors
and assigns. The term successors as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of
Company, and successors of any such corporation or other business entity.

     
 
  ALPHA NATURAL RESOURCES, INC
 
   
 
  BY:
 
   
 
  DATED:

 



--------------------------------------------------------------------------------



 



Exhibit A
Valuation Funds as of April 12, 2005
Moody’s Long-term Corporate Bond Monthly Average Corporate Rate

 



--------------------------------------------------------------------------------



 



Annex A
Subsidiaries adopting this Plan
Alpha Coal Sales Co., LLC
Alpha Natural Resources Services, LLC
AMFIRE Mining Company, LLC
Black Dog Coal Corp.
Brooks Run Mining Company, LLC
Dickenson-Russell Coal Company, LLC
Enterprise Mining Company, LLC
Herndon Processing Company, LLC
Kepler Processing Company, LLC
Kingwood Mining Company, LLC
Litwar Processing Company, LLC
Maxxim Rebuild Co., LLC
Maxxim Shared Services, LLC
Paramont Coal Company Virginia, LLC
Riverside Energy Company, LLC

 